DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-25 of U.S. Application 16/652,237 filed on June 25, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 8, 12, 17, and 25 have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 06/25/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: a computer system for evaluating a medium, th

Claims 2-11 and 23-25 are also allowed as they depend on allowed claim 1.

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a method of evaluating a medium, the method comprising: the computer system computing a complex permittivity and/or a complex conductivity, using the complex impedance and an electrode model corresponding to a configuration of electrodes used to acquire the signal data, wherein the electrode model removes an effect of an arrangement for the electrode configuration from the signal data; the computer system computing a set of characteristics of the medium the complex permittivity and/or the complex conductivity, and a set of mixing models, wherein each characteristic in the set of characteristics has at least one corresponding mixing model in the set of mixing models; and the computer system providing the set of characteristics for use in evaluating the medium in combination with the other limitations of the claim.

Claims 13-16 are also allowed as they depend on allowed claim 12.

Regarding claim 17, the prior art of record taken alone or in combination fail to teach or suggest a portable soil evaluation system comprising: an electrode component including: a complex permittivity and/or a complex conductivity, using the complex impedance and an electrode model corresponding to a configuration of the conducting electrode and the set of probe electrodes used to acquire the signal data, wherein the electrode model removes an effect of an arrangement for the electrode configuration from the signal data; computing a set of characteristics of the medium using the complex permittivity and/or the complex conductivity, and a set of mixing models, wherein each characteristic in the set of characteristics has at least one corresponding mixing model in the set of mixing models; Serial No. 16/652,237Page 8 of 17determining at least one attribute level in the soil using known information of the soil and at least one of the set of characteristics for the soil in combination with the other limitations of the claim.

Claims 18-22 are also allowed as they depend on allowed claim 17.

Prior Art



Evett et al (US Pat No. 8947102): discloses complex permittivity for detecting behavior in soil.

Zhang et al (USPGPub 20180164466): discloses mixing model and complex permittivity of an Earth formation.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868